     Case 4:20-cv-01115 Document 350 Filed on 08/12/20 in TXSD Page 1 of 4
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                              UNITED STATES DISTRICT COURT                                  August 12, 2020
                               SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                   HOUSTON DIVISION

Laddy Curtis Valentine and Richard Elvin           )
King, individually and                             )
on behalf of those similarly situated,             )
                                                   )   Case No. 4:20-cv-01115
               Plaintiffs,                         )
                                                   )
       v.                                          )
                                                   )
Bryan Collier, in his official capacity, Robert    )   Hon. Keith P. Ellison
Herrera, in his official capacity, and Texas       )
Department of Criminal Justice,                    )
                                                   )
               Defendants.                         )


            SUPPLEMENTAL CONFIDENTIALITY AND PROTECTIVE ORDER:
                                FORENSIC REVIEW PROTOCOL

 1. This protocol shall govern the forensic imaging and analysis of state-issued phones produced
    by Defendants Bryan Collier and Robert Herrera, as well as witnesses, Paul Wilder, Oscar
    Mendoza, and Lorie Davis, ordered to be produced to a neutral forensic expert in connection
    with the lawsuit captioned Laddy Curtis Valentine, et al v. Bryan Collier, et al., Cause No.
    4:20-CV- 1115, in the District Court, Southern District of Texas (the “Litigation”).

 2. The Court appoints R3 Digital Forensics, LLC (“R3”) to serve as the neutral forensic expert.
    The neutral forensic expert’s costs and expenses shall be paid entirely by Plaintiffs’ counsel.
    The State of Texas, including the Office of the Attorney General and the Texas Department
    of Criminal Justice, shall not be liable for payment of any fees or expenses charged or
    incurred by R3 or payable to R3.

 3. Neither party may communicate with the neutral forensic expert or representative of the
    neutral forensic expert without the other party being present for that communication.

 4. R3 shall create a “full file system extraction” forensic image of each of the state-issued phones
    limited to February 15, 2020 to present, no later than 5:00 p.m. on Tuesday, August 11, 2020.
    The phones will be returned to their owners immediately after imaging.

 5. R3 shall conduct a forensic analysis of each of the forensic images under this forensic protocol
    as required by the Court order and specified in this protocol. The parties agree to limit production
    of data from the forensic images to the period of February 15, 2020 to August 6, 2020.
    Case 4:20-cv-01115 Document 350 Filed on 08/12/20 in TXSD Page 2 of 4




6. The Texas Department of Criminal Justice (“TDCJ”) shall remain the sole owner of all
   forensic images created and any and all information contained on these 5 state-issued phones,
   including any and all information, data, reports, or files, of any type or format, in any medium,
   generated or obtained therefrom in any manner. No person from Winston & Strawn, the
   Edwards Law Firm, or any other representative of the Plaintiffs in this lawsuit shall be given
   direct access to the devices or forensic images. The parties to the litigation and their respective
   counsel agree that the provision of the material by the State to R3 for purposes of this
   engagement and review pursuant to this protocol does not effect or constitute any waiver of
   attorney-client communications privilege, attorney work product doctrine, or any other
   protection against disclosure or discovery by the State of Texas or any of its agencies. R3
   will not, absent a final and non-appealable court order, release or display any material asserted
   by the State of Texas through the Attorney General’s Office to be privileged or exempt from
   discovery to anyone not authorized by the State of Texas through the Attorney General’s
   Office to have such access.

7. For each forensic image, R3 shall conduct the following analysis:

       A. Text Messages – R3 shall search the text messages on each forensic image to identify
          and produce to Counsel for Defendants all texts to and from the phone’s owner
          created between July 28, 2020 to August 6, 2020, no later than 5:00 p.m. on
          Thursday, August 13, 2020. R3 shall provide these text messages with all associated
          metadata in Excel spreadsheet format.

       B. Deletion Activity - R3 shall conduct a forensic analysis of deletion activity occurring
          on each of the five state-issued phones. This deletion activity review shall be
          prioritized over the other forensic analysis listed in this protocol.

                 i.   R3 shall analyze the forensic images of each cell phone to determine
                      whether any text messages or photographs created between February 15,
                      2020 to August 6, 2020 have been deleted. For all text messages and
                      photographs that have been deleted, R3 shall produce to all Counsel
                      simultaneously a list of identifying information for all deleted texts and
                      photographs, with associated metadata including dates of creation and
                      deletion and indicate whether the photograph or text message was
                      recovered. This list of identifying information should not include the content
                      of text messages or the photographs.

                ii.   If possible, R3 shall recover all text messages to and from the phone’s owner
                      created between February 15, 2020 to August 6, 2020 that have been
                      deleted. R3 shall produce to Counsel for Defendants for review in
                      accordance with Paragraph 8 below, any such text messages in Excel
                      spreadsheet format, with all associated metadata including dates of creation
                      and deletion and indicate whether the text message was recovered.

       C. Photographs – R3 will search for and identify all photographs present on each phone
          image from February 15, 2020 to present. R3 will provide to both Counsel
          simultaneously a complete list of all such image files, along with thumbnail images
    Case 4:20-cv-01115 Document 350 Filed on 08/12/20 in TXSD Page 3 of 4




           for Counsels’ review. Upon Counsels’ request, R3 will produce the native version of
           any image file, along with all associated metadata.

8. Within 24 hours of R3’s production of each of the items listed in paragraph 7, Counsel for
   Defendants must do the following. Counsel for Defendants will review each of said items for
   (i) attorney-client privilege; (ii) attorney work product; and (iii) confidentiality under state
   and federal law. Following Counsel for Defendants’ review of the items listed in paragraph
   7, Counsel for Defendants shall produce to Counsel for Plaintiffs all text messages except
   those withheld based on the aforementioned categories (i)-(iii). Counsel for Defendants shall
   produce all withheld text messages, with objections, for in camera review by U.S. Magistrate
   Judge Dena Hanovice Palermo.

9. Following the final disposition of this litigation through all courts, all forensic images
   obtained by R3, as well as all information, data, files, and reports derived, of all types and
   formats, from the forensic images shall be wiped from R3’s systems using the Unix dd
   command-line utility, or equivalent, to write over the entire drive containing the Defendants’
   images, as well as all information, data, files, and reports derived, of all types and formats,
   from the forensic images, with 0s and notice shall be provided to all Counsel confirming
   same. Additionally, following the final disposition of this litigation through all courts, all
   information, reports, and files, of any kind and format, are to be deleted and destroyed in their
   entirety from all of R3’s files, servers, and devices, of all types, including in all mediums and
   formats both digital and paper, and notice shall be provided to all Counsel confirming same.

10. Following the final disposition of this litigation through all courts, within 10 business days,
    all information, data, files, and reports derived from Defendants’ forensic images, of all types
    and formats, shall be deleted and destroyed in their entirety from all of Counsels for Plaintiffs’
    files, servers, and devices of all types, including in all mediums and formats, both digital and
    paper and notice shall be immediately provided to Counsel for Defendants confirming same.

11. Unless the information was made public during the trial in this matter, or its Designation is
    successfully challenged pursuant to Paragraph 11 of the Agreed Confidentiality and
    Protective Order, ECF No. 87, all information, data, reports, or files, of any kind, including
    but not limited to summaries and notes, gathered and obtained by Plaintiffs or any of
    Plaintiffs’ attorneys or representatives, including any members, employees or contractors of
    the law firm of Winston & Strawn or the Edwards Law Firm who performed work for or were
    employed by those law firms during the time that this litigation or any appeal from this
    litigation is pending, through the forensic imaging obtained pursuant to Court order under
    this protocol shall not be used in any form as part of any other claim, allegation, or lawsuit
    currently pending, previously closed, or brought at any time in the future against TDCJ, its
    officers, its employees, its agents, or its partners.

12. All reports, analyses of the phones, notes, summaries, data, and production created, obtained,
    or used under this protocol shall be designated “Ultrasensitive” pursuant to the Agreed
    Confidentiality and Protective Order, ECF No. 87, and this Agreed Supplemental
    Confidentiality and Protective Order, subject to the terms of contained in each. Such items
    shall only be viewable by “Qualified Persons,” as that term is defined in Paragraph 2(a) of the
    Agreed Confidentiality and Protective Order, as of the time this protocol is entered. ECF No.
    Case 4:20-cv-01115 Document 350 Filed on 08/12/20 in TXSD Page 4 of 4




   87. Designation as “Ultrasensitive” shall be subject to challenge by the process outlined in
   Paragraph 11 of the Agreed Confidentiality and Protective Order. ECF No. 87.

13. Any attempt to use knowledge gained through this procedure, including knowledge of the
    existence of these forensic images or the information obtained therefrom, including but not
    limited to text messages, whether as impeachment or for any other purpose, by any Counsel
    for Plaintiffs or their representatives, including any members, employees or contractors of
    the law firm of Winston & Strawn or the Edwards Law Firm, employed or contracted by
    now or in the future, in any other claim, allegation, or lawsuit currently pending, previously
    closed, or brought at any time in the future against TDCJ, its officers, its employees, its
    agents, or its partners shall be deemed a violation of the Agreed Confidentiality and
    Protective Order, ECF No. 87, and this Agreed Supplemental Confidentiality and Protective
    Order. Such violation shall render Counsel ineligible to represent any party in any claim,
    allegation, or lawsuit currently pending, previously closed, or brought at any time in the
    future against TDCJ, its officers, its employees, its agents, or its partners in which the
    violation occurred. This paragraph does not bar use of documents independently obtained in
    other litigation from use in said litigation.

IT IS SO ORDERED.

Entered this 12th day of August 2020.


                                                ______________________________
                                                KEITH P. ELLISON
                                                UNITED STATES DISTRICT COURT JUDGE
